

116 HR 6416 IH: Mobilizing America to Help Act
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6416IN THE HOUSE OF REPRESENTATIVESMarch 27, 2020Mr. Quigley (for himself, Mr. Huffman, Ms. Haaland, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the President to detail Peace Corps volunteers to the Federal Emergency Management Agency, and for other purposes.1.Short titleThis Act may be cited as the Mobilizing America to Help Act.2.Detail of Peace Corps volunteers to the Federal Emergency Management AgencyThe President shall exercise the authority provided for in section 5(h) of the Peace Corps Act (22 U.S.C. 2504(h)) to detail or assign Peace Corps volunteers or otherwise make such volunteers available to the Federal Emergency Management Agency during an emergency period (as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1))) resulting from the COVID-19 pandemic.